DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendments and remarks, filed 12/01/2021, are acknowledged. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Withdrawn Rejections
The rejection of claims 32-37 under 35 U.S.C. 103 as being unpatentable over Baker et al. (USPN 2008/0146906) in view of Williams et al. (USPN 2001/0051767) further in view of Masumoto et al. (USPN 201 1/0054295). is withdrawn in view of applicant's amendments. 
The rejection of claims 33-36 under 35 U.S.C. 112(b) second paragraph is withdrawn in view of Applicant's amendments. 

Status of Claims
Claim(s) 32-36,38-39 is/are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 32-35, 38-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casciani et al. (USPN 2002/0082489) in view of Kiani et al. (USPN 2002/0026107) in view of Saito (USPN 2012/0053434).
Regarding claim 32, Casciani et al. discloses an apparatus for monitoring perfusion oxygenation of a target tissue region of a patient (pulse oximeter, figures 3, 27), the apparatus comprising: a sensor array (sensor 200 figure 27) configured to be positioned in contact with the target tissue region (figure 3), wherein the sensor array comprises one or more light emitting sources diodes (LEDs, [0064]) and one or more photodiodes ([0004], [0045]), wherein each of the one or more LEDs comprises dual emitters housed in a single package ([0031], [0066]), configured for emitting red (660 nm) and infrared (880 nm) light (oximeters use light at 660nm and 880 nm ([0004], [0065]), wherein the one or more LEDs are coupled to a driver circuit (figure 27 element 232, [0046]), and wherein the driver circuit is configured to allow the dual emitters to be driven independently (“a time processing unit provides timing control signals to light drive circuitry which controls when light source is illuminated, and if multiple light sources are used, the multiplexed timing for the different light sources”, [0046]); and a processor coupled to the sensor array (figure 27 element 222) and configured to: acquire data from the sensor array ([0048], “based on the value of the received signals corresponding to the light received by photodetector 214, microprocessor 222 will calculate the oxygen saturation using well-known algorithms”), extract perfusion data ([0048], “based on the value of the received signals corresponding to the light received by photodetector 214, microprocessor 222 will calculate the oxygen saturation using 
While Casciani et al. discloses a light drive circuitry which controls when the light source is illuminated and multiplexed timing for the different light sources ([0046]) and dual emitters in a single package (figure 26), Casciani et al. fails to disclose that the dual emitters share common anode. Kiaini et al. discloses two light emitting diodes (310 and 320 in figure 7) that share a common anode and are driven independently (“The light source portion 412 of the sensor is shown with a red LED 310 and infrared LED 320 in a three-wire, common-anode configuration” and [0056]-[0057]). 
While Casciani et al. in view of Kiani et al. teaches pulse oximeter that receives data from the sensor, extracts perfusion data, and calculates oxygen saturation, Casciani et al. in view of Kiani et al. fails to disclose extracting location data from the acquired data, compile the perfusion data into a color-coded image, and superimpose the color-coded image over an image of the target tissue region. 
Saito discloses an apparatus including depth image generator for extracting data related to depth of the vascular region and color coding the location data (“vascular image 75 is depicted in blue representing the surface blood vessel. A vascular image 76 is depicted in green representing the middle blood vessels. A vascular image 77 is depicted in red representing the deep blood vessel”, [0086], figure 8; reads on claimed extract location data from the acquired data), an oxygen saturation image generator for assigning colors to the degree of oxygen saturation ([0085]; reads on claimed compile the perfusion data into a color-coded image), a display control circuit for obtaining one or more images of vascular region (broadband image) from the frame memory, 
Regarding claim 33, the combination of Casciani et al., Kiani et al. and Saito teaches a data acquisition controller coupled between the sensor array and the processor; wherein the data acquisition controller is configured to acquire data from the 
Regarding claim 34, the combination of Casciani et al., Kiani et al. and Saito teaches the processor is further configured to interpolate the acquired data to generate interpolated data that is compiled into the color-coded image (Saito: “The oxygen saturation image generator 64 is provided with a color map in which colors are assigned according to the degree of the oxygen saturation (for example, cyan is assigned to a region with low oxygen saturation; magenta is assigned to a region with middle oxygen saturation; yellow is applied to a region with high oxygen saturation)”, [0084]-[0085]).
Regarding claim 35, the combination of Casciani et al., Kiani et al. and Saito teaches the processor is further configured to receive the image of the target tissue (Saito: [0086], “The display control circuit 58 reads one or more images from the frame memory 56, and displays the one or more images on the monitor 14”, the images are the pictures of the vascular region).
Regarding claims 38-39, the combination of Casciani et al., Kiani et al. and Saito teaches markers on the image of the target tissue region that are detected by the processor to properly align the superimposed perfusion data (Saito discloses determining coordinates (U*,V*) corresponding to the first and second brightness ratios S1*/S3* and S2*/S3* in the brightness coordinate system 66, then, as shown in FIG. 7B, the coordinates (U*, V*) corresponding to the coordinates (X*, Y*) are determined in the vascular information coordinate system 67. Thus, the vessel depth information U* and the oxygen saturation information V are determined. Using the color map 63a, the depth image generator 63 identifies the color or color information corresponding to the vessel . 
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casciani et al. (USPN 2002/0082489) in view of Kiani et al. (USPN 2002/0026107) in view of Saito (USPN 2012/0053434) as applied to claim 32 above, and further in view of Chance (USPN 2002/0161290).
Regarding claim 36, Casciani et al. in view of Kiani et al. in view of Saito fails to teach that the processor is further configured to filter in-band noise by subtracting data recorded when the one or more light emitting sources are in an "off" state from data recorded when the one or more light emitting sources are in an "on" state. Chance discloses dark current/noise correction in this analog system is accomplished by sequencing the data collection using the microcontroller, and the data is collected in two sequencing steps. One step has light on and the other step has light off, and the data collected with the light off represents the dark current. The data collected in the first and .
Response to Arguments
Applicant’s arguments with respect to claim(s) 32-36,38-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MARJAN FARDANESH/Examiner, Art Unit 3791